Citation Nr: 0824299	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-39 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
lumbosacral strain.


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
The RO in Reno, Nevada, has since assumed jurisdiction, and 
that office forwarded the appeal to the Board.


FINDING OF FACT

Despite his contentions to the contrary, there is no medical 
indication that the veteran's lumbosacral strain presents 
symptoms of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 
(DC) 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2006, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It equally deserves mentioning that the RO issued that 
February 2006 VCAA notice letter prior to initially 
adjudicating the veteran's claim in May 2006, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  As well, that February 2006 VCAA 
letter specifically asked that he provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  

In any event, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's lumbosacral strain were provided to him in 
the November 2006 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability met the 
requirements for an increased rating was needed for his claim 
to be granted.  Certainly then, he has the requisite actual 
knowledge of the evidence needed to support his claim.

Moreover, since providing the veteran the VCAA notice in 
February 2006, the RO has readjudicated his claim in the 
November 2006 SOC based on the additional evidence received 
since that initial adjudication and in response to that 
additional notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal 
Circuit Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Therefore, any deficiency with VCAA notice did not affect the 
essential fairness of the adjudication, as the veteran 
clearly understood his rights under the VCAA.  Overall, to 
the extent that the VA, under Sanders, may have erred in the 
content and timing of VCAA notices, all things considered, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).

It equally deserves mentioning that the March 2006 letter, 
also sent prior to initially adjudicating the claim in May 
2006, informed the veteran both of the disability rating and 
the effective date his claim would be assigned if granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO has secured the 
veteran's service medical records (SMRs) and VA examination, 
including the report of his most recent April 2006 VA 
compensation examination to assess the severity of his 
lumbosacral strain.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Whether the Veteran is Entitled to a Rating Higher than 10 
Percent for Lumbosacral Strain

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected lumbosacral strain, currently 
evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5237, for lumbosacral or cervical strain.  
(2007).  

Under DC 5237, lumbosacral or cervical strain is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
DC 5237 (2007).  

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, DC 5237 (2007).

These criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, DC 5237 (2007).
Under the General Rating Formula for Diseases and Injuries of 
the Spine, the combined range of motion of the thoracolumbar 
spine refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 5242, 
Note (2) (2007).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

In April 2006, the veteran had a VA, in which the VA examiner 
reviewed the claims file.  The veteran stated he has chronic, 
sharp lower back pain with stiffness and pain also radiating 
to his right hip.  The veteran rated the pain as a 9 on a 
scale of 1-10.  His current treatment is over-the-counter 
medication and leg stretches.  The veteran stated that 
walking increases his back pain.  

The VA examiner determined that the veteran's lumbosacral 
strain does not affect his mobility, daily living activities, 
or driving.  The veteran currently walks unaided without the 
use of assistive devices or orthosis.

Upon examination of the spine, the VA examiner noted that the 
veteran's spine was normal with no deformities.  His posture 
and gait were intact, and curvature of the spine was normal.  
The VA examiner determined the veteran did not have muscle 
spasms, guarding, or localized tenderness.
His ranges of motion for his thoracolumbar spine were as 
follows: backward extension was 0-24 degrees (normal is 0-30 
degrees); forward flexion 0-82 degrees (normal is 0-90 
degrees); his right and left lateral flexion were 0-22 
degrees (normal is 0-30 degrees); and his right and left 
lateral rotation were 0-22 degrees (normal is 0-30 degrees).  
His combined range of motion of the thoracolumbar spine was 
194 degrees (normal is 240 degrees).  The VA examiner noted 
that the veteran does not have pain in his spine on motion. 

In regards to DeLuca, the VA examiner noted that the veteran 
showed fatigue upon repetitive range of motion testing.  
However, the VA examiner noted that this was age consistent.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The evidence shows the veteran is not entitled to a rating 
higher than 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine because the veteran's 
disability is not severe enough to meet the criteria for a 20 
percent evaluation.  There is no evidence of record that his 
forward flexion of his thoracolumbar spine has ever been 
limited to 60 degrees, nor is there evidence that his 
combined range of motion of the thoracolumbar spine has ever 
been limited to 120 degrees.  Additionally, the April 2006 VA 
examiner determined that the veteran does not have muscle 
spasming, guarding, abnormal gait or abnormal spinal contour.  
Therefore, his back disability does not meet the criteria for 
a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5237 (2007).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
veteran's lumbosacral strain.  But his symptoms have remained 
constant throughout the course of the period on appeal and, 
as such, staged ratings are not warranted.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a disability rating higher than 10 percent for 
the lumbosacral strain is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


